department of the treasury ol k internal_revenue_service washington d c tax_exempt_and_government_entities_division sep significant index number hr kk keke ek kk kier kk erk keke kr ke kkrekeek kkkkkkkre kkk ere ker ere keke kk kkekekkkkkkrekkekkekkekekk kkkrkkkekekkekkkekekkerk ver rat in qr err rr ir khir hra rh kkk rrr kirk kkk kekkkkekekrekkerkrerkekekrk krrekkeekerkekkker kkk kr kick kk eker rrkkereke plan no eee ein khekkkkkkekerkekekke ker company kkk kkk kkk kkek kek keke kerr pla n hkekkkrkkere kek kr erekrekkereerkeekek dear kerekkkkkekk this letter constitutes notice that waivers of the minimum_required_contribution for the have been plan for the plan years ending december approved subject_to the conditions listed below the waiver is for the required minimum contribution for the above listed plan years all waiver amortization payments representing this waiver still must be paid as stated in sec_412 of the code and december under sec_412 of the code the company is restricted from amending the plan to increase benefits and or plan liabilities while any portion of the waived_funding_deficiency remains unamortized with only certain exceptions as defined in sec_412 the company shall make contributions sufficient to prevent the unpaid_minimum_required_contribution for all years as reported on line of the the schedule sb of form from exceeding version of a b c d dollar_figure dollar_figure dollar_figure dollar_figure on the and later schedule sb filings schedule sb schedule sb ‘schedule sb on the on the onthe the company provides proof of payment of all contributions described above in a timely manner to the service using the fax number or address below irs - ep classification mr chris huxtable north street room richmond va fax the company is a supplier of parts to the automotive industry it has suffered a substantial business hardship due to problems arising from the overall decline in the steel industry over the previous years which reduced company's customer base it has also been forced to make significant investments in the services that it provides which reduced company’s net_income and cash flows the company has undertaken steps to improve its overall financial standing your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase or any_action by the company or its authorized agents or designees such as a board_of directors or board_of trustees that has the effect of increasing the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december and december the date of this letter should be entered on schedule sb actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule sb we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact id - aaerareeeey at kkk kkeekk sincerely william hulteng manager employee_plans technical cc manager ep classification baltimore maryland manager ep compliance unit chicago illinois khrekkkkrekkekkeekkrekekreker krekekkekkekekekkkkkerereeek hhrkkk kek ree kk ker eker kerr eker e kk krekkekkekerekekeekkekekeekeker kkkekkekkkrkkekekrkekekrereker kr kerrier kk kerr erk ere ere ree ikke rekek hekrkekkkrerer er keke re rkekrekereerer hhkkkikkekek keke kher kekkerer eker
